Dennis S. Cohen, Esq. Caledonia
You have asked whether a probation officer trainee is a peace officer under section 1.20 (33) (s) of the Criminal Procedure Law. We note that as of September 1, 1980, the applicable provision concerning probation officers is section 2.10 (24). (Section 257 [5] of the Executive Law also states that probation officers are peace officers.)
In both the current and the new sections, the person designated as a peace officer is a "probation officer". In the ordinary understanding of the word, a trainee is one who is being trained for something. The Legislature uses the word in this sense (Labor Law, § 133 [3] [a] [3] ["a trainee in an on-the-job training program"]; Public Health Law, § 3400 [h] ["`Trainee' means a person who is engaged in learning to practice as a funeral director"]; Education Law, §6542 [6] ["a trainee in an approved program"], and § 7605 [2] ["Such persons shall be designated by title as `psychological intern', `psychological trainee' or other such title which clearly indicates his training status"]).
Article 12-A, "Probation Officers and related matters", of the Executive Law does not use the term "probation officer trainee". The term appears in the rules authorized by section 257 (1) to be issued by the Director under his duty to adopt general rules regulating methods and procedures in the administration of probation throughout the State (§ 243). Appendix H-10, "Standard Specifications for Professional Probation Positions" (9 NYCRR, Subtitle H), uses "trainee" in its ordinary meaning. A probation officer trainee is one who "[p]erforms varied duties * * * while participating in a continuous in-service training program". Appointments are for one year, "following which incumbents receiving satisfactory ratings will be advanced to the title of probation officer without further examination". The probation officer "is the beginning position at the professional level in probation work". Under the terms of Appendix H-10, a probation officer trainee is being trained to be a probation officer but is not one until advanced to that position.
Appendix H-10 is within the authorization of the State Director to "require additional minimum qualifications for probation personnel" (§ 257 [1]). The statutory minimum educational requirement for a probation officer is a high school or equivalent education (ibid); the trainee educational requirement is a bachelor's degree with a minimum of 30 hours of credit in appropriate fields (Appendix H-10); and the probation officer education requirement is a graduate degree in appropriate fields or a bachelor's degree plus two years experience in appropriate fields involving counseling or casework (ibid). Thus, the educational specifications for probation officer trainee and probation officer reinforce the distinction between a trainee and the position for which the trainee is being trained.
We conclude that a probation officer trainee is not a peace officer under section 257 (5) of the Executive Law or section 1.20 (33) (s) of the Criminal Procedure Law (§ 2.10 [24] as of September 1, 1980).